CORRECTED



                 UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                       __________________

                          No. 97-50744
                        Summary Calendar
                       __________________



     UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                             versus

     JUAN MURILLO-URBINA,

                                        Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                        (EP-97-CR-246-ALL)
         ______________________________________________
                          March 17, 1998


Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Murillo-Urbina appeals from his guilty plea conviction

for illegally reentering the United States after deportation in

violation of 8 U.S.C. § 1326.    He argues for the first time on


*
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appeal that the district court erred in sentencing him above the

two-year   statutory   term   of   imprisonment   for   “simple”   illegal

reentry as provided for in 8 U.S.C. § 1326(a) because § 1326(b) is

a separate offense and, thus, his prior felony conviction is an

element that must be alleged in the indictment.

     A prior felony conviction is not an element of the offense

which had to be alleged in the indictment.              United States v.

Vasquez-Olvera, 999 F.2d 943, 944-47 (5th Cir. 1993).          One panel

may not overrule the decision of another panel of this circuit.

United States v. Taylor, 933 F.2d 307, 313 (5th Cir. 1991).            Nor

does the grant of certiorari in United States v. Almendarez-Torres,

113 F.3d 515 (5th Cir. 1996), cert. granted, 117 S. Ct. 1333

(1997), vacate our prior precedent.        See Wicker v. McCotter, 798

F.2d 155, 157-58 (5th Cir. 1986).        Urbina has failed to establish

error, much less plain error, for his newly lodged argument.

Accordingly, the judgment of the district court is AFFIRMED.

Urbina’s motion to stay the appeal pending the Supreme Court’s

decision in Almendarez-Torres, is DENIED.

     AFFIRMED.   MOTION DENIED.




                                     2